United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, FEDERAL
CORRECTIONAL INSTITUTION,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-560
Issued: May 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 21, 2015 appellant filed a timely appeal from the Office of Workers’
Compensation Programs (OWCP) August 13, 2014 merit decision and September 11, 2014
nonmerit decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a neck injury on November 13, 2013
while in the performance of duty, as alleged; and (2) whether OWCP properly denied her request
for further merit review of her claim pursuant to 5 U.S.C § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that she provided all elements of her claim. The additional
statements from her physicians provide the requested factual information, but were not noted by
OWCP. Appellant provided a consistent history of her work-related neck injury.
FACTUAL HISTORY
On November 19, 2013 appellant, then a 44-year-old case manager, filed a traumatic
injury claim alleging that on November 13, 2013 she sustained neck and back injuries when an
associate warden pointed down at her shoes and she bent down to take a yellow sticky note off
the bottom of her left shoe. She stopped work on November 19, 2013.
In a November 18, 2013 note, Heather Taylor, a family nurse practitioner, released
appellant to return to work on December 13, 2013.
In a December 17, 2013 work capacity evaluation (Form OWCP-5c), Dr. Philip G. Mintz,
an attending Board-certified family practitioner, diagnosed neck sprain. He advised that
appellant could return to work eight hours a day with a lifting restriction.
An unsigned workers’ compensation status form report from Campbell Clinic dated
December 19, 2013 provided a diagnosis of cervicalgia and stated that appellant could perform
sedentary work. An order sheet dated December 19, 2013 from the same clinic contained an
illegible signature and stated that she had cervicalgia proximal, and a cervical disc.
In a December 24, 2013 letter, OWCP noted that when the initial claim was received, it
appeared to be a minor injury that resulted in minimal or no lost time from work and, since the
employing establishment did not controvert continuation of pay or challenge the case, a limited
amount of medical expenses were administratively approved and paid. However, the merits of
the claim had not been formally considered. OWCP reopened appellant’s claim because she had
not returned to work in a full-time capacity. Appellant was requested to submit additional
factual and medical information, including a physician’s opinion supported by a medical
explanation as to how the reported work incident caused or aggravated the claimed medical
condition.
On December 30, 2013 appellant described the November 13, 2013 incident. Following
a meeting with the warden, an associate warden, motioned to her to pick something up.2 As
appellant bent down to remove a yellow sticky note from her left shoe, the warden asked her a
question. She felt a pull in her back and when she looked up to answer his question she felt a
shooting pain in her neck to the back of her head. Appellant described the immediate effects of
her injury. She had not experienced a previous injury or any other injury on November 13, 2013.
Appellant immediately reported the injury to her supervisor, and sought medical treatment.

2

On December 16, 2013 appellant filed an occupational disease claim under OWCP File No. xxxxxx698 alleging
that she sustained post-traumatic stress disorder, headaches, anxiety, and neck pain as a result of a meeting with the
warden. In a December 24, 2013 decision, OWCP denied her claim.

2

In a December 16, 2013 workers’ compensation form, Dr. Mintz provided a history of the
November 13, 2013 alleged incident. He diagnosed cervical myositis and advised that appellant
could return to modified work with a lifting restriction on December 16, 2013.
In a December 19, 2013 medical report, Dr. Nahum M. Beard, an attending Boardcertified family practitioner, provided a history of the November 13, 2013 incident and
appellant’s medical treatment. He listed findings on physical and x-ray examination and
diagnosed cervicothoracic junction pain that had been persistent despite physician-supervised
therapy, anti-inflammatories, and muscle relaxers.
An unsigned workers’ compensation status form report dated December 19, 2013 from
Campbell Clinic provided a diagnosis of myofascial dysfunction and stated that appellant could
return to sedentary work.
In a January 27, 2014 decision, OWCP denied appellant’s traumatic injury claim. It
found that the evidence was sufficient to establish that the November 13, 2013 incident occurred
as alleged, but the medical evidence did not provide a rationalized medical opinion establishing
that the accepted work incident caused, contributed to, or aggravated the claimed neck condition.
On February 25, 2014 appellant requested a review of the written record by an OWCP
hearing representative.
In an addendum report dated February 5, 2014, Dr. Beard stated that it was clear that
appellant sustained a work-related injury caused by the November 13, 2013 employment
incident. He noted her persistent pain which caused ongoing discomfort despite initial medical
treatment. Based on x-rays and his clinical evaluation, Dr. Beard advised that appellant had
significant cervicothoracic junction tenderness and myofascial dysfunction. He stated that there
was no evidence of a previous injury or underlying condition that could contribute to her
conditions. Dr. Beard planned to clarify appellant’s diagnosis with further testing because he felt
a concern that the myofascial pain and persistent dysfunction were seen around the muscles and
joints of the cervical spine. He wanted to identify an underlying cause for the pain such as facet
dysfunction or disc disease not appreciable on basic x-rays and physical examination. On
February 25, 2014 Dr. Beard reported that appellant was seen on December 19, 2013 for
cervicalgia and a proximal cervical disc which was directly related to the November 13, 2013
employment incident. He opined that when she looked up at a supervisor while still bent over at
the waist, the muscles, and disc of the neck were stressed. Dr. Beard stated that further
evaluation with magnetic resonance imaging (MRI) scan demonstrated a large disc herniation
that required ongoing treatment and possibly surgery. He concluded that this condition was
work related and not a preexisting condition.
In a February 7, 2014 report, Dr. Mintz related that appellant was seen on November 18,
2013 for cervical myositis and sprain which was directly related to the November 13, 2013
employment incident. He opined that when she looked up at a supervisor while still bent over at
the waist the muscles in the neck were overly stressed and caused the cervical myositis and
strain.

3

An unsigned clinical summary dated February 21, 2014 stated that appellant had
cervicalgia.
In an August 13, 2014 decision, an OWCP hearing representative affirmed the
January 27, 2014 decision. She found that the medical evidence of record did not provide a
rationalized medical opinion based on an accurate factual background to establish a causal
relation between the diagnosed cervical conditions and the accepted November 13, 2013
employment incident.
By letter dated August 25, 2014, appellant requested reconsideration and cited cases from
the New Hampshire’s appellate court for the propositions that the medical evidence of record
established that her medical treatment was required as a result of a work-related injury. She
argued that the consistent history of injury she provided certified her claim, and that the
employing establishment was obligated to pay her medical expenses.
In a September 11, 2014 decision, OWCP denied merit review of appellant’s claim. It
found that her request for reconsideration neither raised substantive legal questions nor included
new and relevant evidence. OWCP determined that the decisions from the New Hampshire’s
appellate state court cited in appellant’s reconsideration request had no bearing on her federal
claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The evidence required to establish
3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).

4

causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.9 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.10
ANALYSIS -- ISSUE 1
OWCP accepted that on November 13, 2013 appellant bent over to remove a sticky note
from her shoe while in the performance of duty. It found that the medical evidence failed to
establish that she sustained a neck injury as a result of the accepted incident. The Board finds
that appellant has failed to provide medical evidence to establish that she suffered a neck injury
causally related to the employment incident.
Dr. Mintz’s February 7, 2014 report found that appellant had cervical myositis and strain
causally related to the November 13, 2013 employment incident. He stated that when she looked
up at her supervisor while bent over at the waist, the muscles in her neck became overly stressed
and caused her cervical myositis and strain. While Dr. Mintz addressed a causal relationship
between appellant’s neck conditions and the accepted work incident, he did not provide adequate
rationale explaining how bending over and looking up at the same time would cause or
contribute to cervical myositis and strain. His general statement that her neck muscles became
overly stressed is not rationalized.11 Dr. Mintz other reports addressed appellant’s neck
conditions, but do not provide an opinion on whether these conditions were caused or
contributed to the accepted employment incident.12 The Board finds that his reports are of
diminished probative value and insufficient to meet appellant’s burden of proof.
Similarly, Dr. Beard’s reports do not establish appellant’s claim. In a February 25, 2014
report, he diagnosed her with cervicalgia, a proximal cervical disc, and a herniated disc due to
the November 13, 2013 employment incident. Dr. Beard stated that the muscles and disc of the
neck became stressed when appellant looked up at a supervisor while bent over at the waist. He
too did not explain how the act of bending over and looking up caused or contributed to the
diagnosed cervical conditions. Dr. Beard’s general statement that appellant’s neck muscles and
disc became stressed is not rationalized.13 His February 5, 2014 report stated that she had
significant cervicothoracic junction tenderness and myofascial dysfunction due to the
November 13, 2013 employment incident it did not provide any rationale for this opinion. The
Board has held that medical conclusions unsupported by rationale are of diminished probative
value and insufficient to establish causal relationship.14 While Dr. Beard’s remaining report
9

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

10

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

11

Robert Broome, 55 ECAB 339 (2004).

12

A.D., 58 ECAB 159 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Willie M. Miller, 53 ECAB 697 (2002);
Michael E. Smith, 50 ECAB 313 (1999).
13

Supra note 11.

14

See Albert C. Brown, 52 ECAB 152 (2000).

5

dated December 19, 2013 found that appellant had cervicothoracic junction pain, he did not state
that this condition was caused or aggravated by the accepted work incident.15
The November 18, 2013 note from Ms. Taylor, a nurse practitioner, has no probative
value in establishing appellant’s claim because the Board has held that a nurse practitioner is not
considered a physician as defined under FECA.16
The unsigned December 19, 2013 reports and order sheet from Campbell Clinic and
February 21, 2014 clinical summary are insufficient to establish appellant’s claim. A report that
is unsigned or bears an illegible signature lacks proper identification and cannot be considered
probative medical evidence.17
On appeal, appellant contended that she provided all elements of her claim. She stated
that the additional statements from her physicians provided the requested factual information, but
were not noted by OWCP. Appellant further stated that she provided a consistent history of her
work-related neck injury. A review of the record reveals that medical reports from her
physicians were in the case record at the time of OWCP’s decision denying her traumatic injury
claim. There is no evidence that it failed to properly review the case record.
Also, on appeal appellant submitted new evidence. However, the Board has no
jurisdiction to review this evidence for the first time on appeal.18 Appellant may submit new
evidence or argument with a written request for reconsideration to OWCP within one year of this
merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128 of FECA,19
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.20 To be entitled to a merit review of OWCP’s decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.21 Section 10.608(b) of the implementing regulations state that any
15

See cases, cited supra note 12.

16

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a physician includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2).
17

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

18

See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
19

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
20

20 C.F.R. § 10.606(b)(3).

21

Id. at § 10.607(a).

6

application for review that does not meet at least one of the requirements listed in 20 C.F.R.
§ 10.606(b)(3) will be denied by OWCP without review of the merits of the claim.22
ANALYSIS -- ISSUE 2
On August 25, 2014 appellant disagreed with the hearing representative’s August 13,
2014 decision, which found that she failed to establish that her neck condition was caused by the
accepted November 13, 2013 employment incident. She requested reconsideration. The
underlying issue on reconsideration is medical in nature.
The Board finds that appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. Moreover, appellant did not advance a relevant legal
argument not previously considered. In an August 25, 2014 request for reconsideration, she
cited cases from New Hampshire’s appellate court to support her contentions. The court cases
cited by appellant are not relevant in determining whether she sustained a compensable neck
injury because the findings of a state court are not binding with the Board.23
Appellant has not submitted any pertinent new and relevant medical evidence to support
a causal relationship between her diagnosed neck condition and the accepted November 13, 2013
employment incident.
The Board finds that appellant did not meet the requirements of 20 C.F.R. § 10.606(b)(3).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of law,
advance a relevant legal argument not previously considered by OWCP or constitute relevant
and pertinent new evidence not previously considered by OWCP. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a neck injury on November 13, 2013 while in the performance of duty. The Board
further finds that OWCP properly denied appellant’s request for further merit review of her claim
pursuant to 5 U.S.C § 8128(a).

22

Id. at § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

23

5 U.S.C. § 8128(b); see also D.I., 59 ECAB 158 (2007); J.F., 59 ECAB 331 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the September 11 and August 13, 2014 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

